    Case 20-42492    Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51          Desc Main
                                  Document      Page 1 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION



In re:                                          §   Chapter 11
                                                §
SPHERATURE INVESTMENTS,                         §   Case No.: 20-42492
LLC, et al.                                     §
                                                §   Joint Administration Requested
                      Debtors.1                 §



           MELODY YIRU AND THOSE SIMILARLY SITUATED’S
LIMITED MOTION TO REOPEN ORDERS ON APPLICATION TO EMPLOY FOLEY
 & LARDNER LLP [DKT. NO. 150] AND LARX ADVISORS INC. [DKT. NO. 148], TO
COMPEL FURTHER DISCLOSURES UNDER FED. R. BANKR. PROC. 2014, AND IF
    NECESSARY, AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW


                   21-DAY NEGATIVE NOTICE – LBR 9017(A):
          YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN
          THIS PLEADING. YOU SHOULD READ THIS PLEADING
          CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY, IF
          YOU HAVE ONE IN THIS BANKRUPTCY CASE. IF YOU OPPOSE
          THE RELIEF SOUGHT BY THIS PLEADING, YOU MUST FILE A
          WRITTEN OBJECTION, EXPLAINING THE FACTUAL AND/OR
          LEGAL BASIS FOR OPPOSING THE RELIEF.

          NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS
          A WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE
          UNITED STATES BANKRUPTCY COURT AND SERVED UPON
          THE PARTY FILING THIS PLEADING WITHIN TWENTY-ONE
          (21) DAYS FROM THE DATE OF SERVICE SHOWN IN THE
          CERTIFICATE OF SERVICE UNLESS THE COURT SHORTENS

1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) have listed their identification and EIN numbers as: Spherature Investments LLC
(“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV
Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255;
WorldVentures Services, LLC (“WV Services”) EIN #2220. The Debtors list their corporate
headquarters in some pleadings, but not others, as 5100 Tennyson Parkway, Plano, TX 75024.


                                                                                         PAGE 1
REGULATORY COMMITTEE’S MOTION FOR STANDING TO PROSECUTE CERTAIN AVOIDANCE POWER CLAIMS
    Case 20-42492     Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51              Desc Main
                                   Document      Page 2 of 23



             OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF NO
             OBJECTION IS TIMELY SERVED AND FILED, THIS PLEADING
             SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
             MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT. IF
             AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER,
             THE COURT WILL THEREAFTER SET A HEARING WITH
             APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR AT THE
             HEARING, YOUR OBJECTION MAY BE STRICKEN. THE COURT
             RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.



TO THE HONORABLE BRENDA T. RHOADES:
        Melody Yiru, on behalf herself and those similarly situated, request that the Court Reopen
its Order on Application to Employ Foley & Lardner LLP (“Foley”) [ECF No. 150], and Order on
Application to Employ Larx Advisors, Inc. (“Larx”) [ECF No. 148], to compel further disclosures
under Fed. R. Bankr. Proc. 2014, and if necessary, amend findings of fact and conclusions of law,
and in support would respectfully show:
                                         I. INTRODUCTION
        1.      Melody Yiru, and those similarly situated (the “Tort Claimants”),2 file this motion
seeking limited relief and respectfully request that the Court reopen proceedings, compel Foley
and Larx to file amended 2014 statements, and if necessary, amend its Findings of Fact and
Conclusions of Law regarding: (i) the Order Approving the Application of Foley & Lardner LLP
(“Foley”); and (ii) the Order Approving the Application of Larx Advisors, LLP (“Larx”). The
Court’s findings/conclusions on the Employment Orders were based on an incomplete record,
which when completed, could compel a different result. Employment Orders are interim, and the

duties of estate professionals to make adequate disclosures pursuant to Fed. R. Bankr. Proc. 2014
are continuing. Accordingly, the Tort Claimants respectfully request that the Court reopen its




2
 Ms. Yiru has not obtained a certified class pursuant to Fed. R. Bankr. Proc. 7023 or Fed. R. Civ.
Proc. 23. Ms. Yiru will be filing a limited motion for relief from stay to obtain certification against
Debtors and non-debtors (the latter to which no stay applies), or in the alternative, leave to proceed
on a Class basis in these proceedings.

                                                                                              PAGE 2
 Case 20-42492       Doc 173     Filed 03/11/21 Entered 03/11/21 23:41:51            Desc Main
                                 Document      Page 3 of 23



proceedings and compel the filing of amended 2014 statements, and to conduct further proceedings
based on any amendments.

                                        II. JURISDICTION
       2.      The Court has jurisdiction over this Bankruptcy Case and employment matters of
estate professionals pursuant to 28 U.S.C. §§ 157, 1334. This matter is a core proceeding within
the meaning of 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. § 1408 and 1409. The
basis for the limited relief requested in this motion is Fed. R. Bankr. P. 7052, 9023, 2014, and 11
U.S.C. §§ 105, 327 and Local Rule 2014-1.
                      III. THE CHALLENGED FINDINGS & CONCLUSIONS
       3.      Ms. Yiru originally was selected to serve on the Official Committee of Creditors
(“Committee”). Before any confidentiality agreement could be signed, bylaws could be entered,
or any action could be taken by the Committee, Ms. Yiru elected to withdraw from participating
in the Committee.
       4.      While she was considered for the Committee, the Foley and Larx’ Applications to
Employ were pending. Mr. Lindemann shared with Committee Counsel, that Foley and Larx may
have certain conflicts of interest that were not adequately disclosed in their Applications. Upon
inquiring further with the Debtors, Committee Counsel shared with Mr. Lindemann that Foley had
represented a “Wayne Nugent” for purposes of “estate” work, and Foley was not certain as to
whether the Wayne Nugent was the same person at the center of establishing and operating the
WorldVentures entities. Ms. Yiru was asked to defer filing an objection until Foley could further
investigate and file an amended 2014 statement.
       5.      Ms. Yiru and her Counsel have continued to conference with the Debtor’s Counsel
and Committee Counsel in an effort to have Foley file an amended 2014 Statement through March
11, 2021. Ms. Yiru’s counsel was informed that an amended 2014 Statement would be filed, but
no statement has been filed to date, and no representation has been made as to a date certain that
an amended 2014 statement will be filed.




                                                                                          PAGE 3
 Case 20-42492        Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51              Desc Main
                                   Document      Page 4 of 23



       6.      Ms. Yiru is concerned about Foley’s potential current or former representation of
the Wayne Nugent that formed WorldVentures and its affiliates. If Foley assisted Mr. Nugent in

estate and asset protection planning to shield assets from Ms. Yiru’s lawsuit or that of other
creditors, this would pose an unwaivable, serious, and disabling conflict of interest. Asset
protection planning sometimes requires ongoing obligations and responsibilities. If Foley
represented a different “Wayne Nugent” than the individual who is a defendant in significant
litigation, and anticipated estate litigation, than there would be no issue. Foley represented on
March 11, 2021 that this issue would be handled at the “Committee” level. However, this issue
needs to be disclosed, so that it can be addressed by creditors, constituents, the Office of the United
States Trustee, and the Bankruptcy Court.
       7.      Ms. Yiru is also concerned about other omissions by Foley that could impact its
disinterestedness under Fed. R. Bankr. Proc. 2014 and 11 U.S.C. § 327. Specifically, Foley
currently represents a related company called Neoria, LLC, that is a related company to
WorldVentures, who has been sued by the Federal Trade Commission for operating a pyramid
scheme. See e.g. Federal Trade Commission v. Nerium, Case No. 3:20-cv-01979 (N.D. Tex.)
Foley, on information, has also represented the Direct Selling Association, to which
WorldVentures and Neoria are cartel members. The concern here is that Foley is looking out for
its own financial interests, those financial interests of Wayne Nugent, and those business interests
of the Direct Selling Association rather than ensuring a compliant operation, and that victims of
the pyramid scheme are treated fairly. As noted by Mr. Toth in his First Day Declaration,
WorldVentures had significant regulatory issues prior to the Petition Date. Based on testimony
given to date and actions taken, there can be no confidence that things have changed.
       8.      Larx also appears to have connections to Mr. Nugent and other members who do
“direct selling” that it has not disclosed, including assisting the Debtors in working on valuations,
pre-petition financing pre-petition. Larx is fully aware of WorldVentures illicit activities. Larx
also has not completely disclosed its connections with purported “secured equity holder/lender”
Montgomery Capital. Again, the concerns here are that Larx and Mr. Toth are playing fiddle to


                                                                                              PAGE 4
    Case 20-42492       Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51         Desc Main
                                     Document      Page 5 of 23



the interests of the insiders of the Debtors, rather than serving as a disinterested and independent
CRO.

                                    IV. ARGUMENT &AUTHORITIES
          A. Legal standard.
          9.      The duty to disclose under Bankruptcy Rule 2014 is ongoing, continues throughout
the case, and “requires ‘spontaneous, timely, and complete disclosure.’” In re The Harris Agency,
462 B.R. 514, 524 (E.D. Pa. 2011) (citation omitted); In re Smitty’s Truck Stop, Inc., 210 B.R. 844,
850 (10th Cir. BAP 1997); KLG Gates LLP v. Brown, 506 B.R. 177, 193 (E.D.N.Y. 2014) (“This
obligation to make disclosure of any connection continues beyond the court’s approval of an
employment application.”); Forizs & Dogali, P.A. v. Siegel, 2012 WL 4356266, at *3 (M.D. Fla.
Sept. 24, 2012).
          10.     In addition, should the disclosures not be adequately explained, relief under Rule
52(b) or Rule 59 would be appropriate.3 To prevail on a Rule 52(b) motion, the moving party must
show that the court’s findings of fact or conclusions of law are not supported by evidence in the
record. PHI, Inc. v. Apical Indus., Inc., No. 6:13-CV-00015, 2018 WL 4089354, at *2 (W.D. La.
Aug. 27, 2018); Fontenot v. Mesa Petroleum Co., 791 F.2d 1207, 1219 (5th Cir. 1986). Whether
to grant a Rule 52(b) motion is a matter of the trial court’s discretion. Thamathitikhun v. Bank of
America, N.A., 705 Fed. Appx. 215, 218 (5th Cir. 2017). Similarly, Rule 59(e), incorporated by
Fed. R. Bankr. P. 9023, is properly invoked to correct manifest errors of law or fact. Waltman v.
Inti Paper Co., 875 F.2d 468, 473 (5th Cir. 1989); see also Rose v. Aaron, Adv. Proc. No. 17-4131
(Bankr. E.D. Tex. 2019) (J. Rhoades) (granting motion to reconsider in part).
          B.      Rule 2014 Requires Complete Disclosures or Employment Should be Denied.
          11.     Section 327 provides that the trustee or debtor in possession may employ, with
court approval, professionals who are disinterested and who do not hold or represent interests
adverse to the estate. 11 U.S.C. § 327. Bankruptcy Rule 2014 imposes a complementary duty of


3
    All rights are reserved to seek additional relief

                                                                                           PAGE 5
 Case 20-42492        Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51              Desc Main
                                   Document      Page 6 of 23



disclosure so that courts and parties can determine whether a professional to be employed satisfies
section 327’s ethical requirements. Said differently, Bankruptcy Rule 2014 has one primary

purpose—to facilitate compliance with section 327.
       12.     But Bankruptcy Rule 2014 is also much broader than section 327: “[T]he
requirements of Fed. R. Bankr. P. 2014 are more encompassing than those governing the
disinterestedness inquiry under section 327. For while retention under section 327 is only limited
by interests that are ‘materially adverse,’ under Rule 2014, ‘all connections’ that are not so remote
as to be de minimis must be disclosed.” In re Leslie Fay Companies, Inc., 175 B.R. 525, 536
(Bankr. S.D.N.Y. 1994). Thus, professionals must disclose “all of the [professional’s] connections
with the debtor, creditors, any other party in interest, their respective attorneys and accountants,
the United States Trustee, or any person employed in the office of the United States trustee.” See
Bankruptcy Rule 2014.
       13.     “Bankruptcy Rule 2014 disclosure is not optional; it’s mandatory.” In re Dickson
Properties, LLC, 2012 WL 2026760, *8 (Bankr. E.D. Va. June 5, 2012); see also In re Granite
Partners LP, 219 B.R. 22, 44 (Bankr. S.D.N.Y. 1998) (“The trustee broke the cardinal principle
of Rule 2014(a). He arrogated to himself a disclosure decision that the court must make.”). These
statutory provisions, which prohibit conflicting interests in bankruptcy “serve the important policy
of ensuring that all professionals appointed pursuant to section 327(a) tender undivided loyalty
and provide untainted advice and assistance.” Rome v. Braunstein, 19 F.3d 54, 58 (1st Cir. 1994).
“Because ‘[t]he objective of requiring disclosure is not so much to protect against prejudice to the
estate, but to ensure undivided loyalty and untainted advice from professionals . . . . [L]ack of
disclosure in and of itself is sufficient to warrant disqualification, even if in the end there was no
prejudice.” In re Byington, 454 B.R. 648, 657 (Bankr. W.D. Va. 2011) (quoting Midway Indus.
Contractors, 272 B.R. 651, 664 (Bankr. N.D. Ill. 2001)).
       14.     Professionals must “be meticulous in disclosing ‘all connections’ with the debtor
and other parties in interest, the failure to do so justifying a court’s taking significant punitive or
corrective action.” Id.; see also In re EBW Laser Inc., 333 B.R. 351, 359 (Bankr. M.D.N.C. 2005)


                                                                                              PAGE 6
 Case 20-42492        Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51              Desc Main
                                   Document      Page 7 of 23



(quotation omitted) (“The Bankruptcy Court may, in its discretion, disqualify counsel, or deny
compensation, as a sanction for failure to make the disclosure required.”). The requirement to

disclose all connections is not subjective, “whereby the professional discloses only those
‘connections’ that he/she/it concludes are relevant.” In re Matco Elec. Group, Inc., 383 B.R. 848,
853 (Bankr. N.D.N.Y. 2008). Said differently, “the existence of a conflict of interest is not the quid
pro quo for whether or not disclosure must be made.” Id; see also Granite Partners, L.P., 219 B.R.
at 35 (court should not have to “rummage through files or conduct independent fact finding
investigations” to determine whether a professional should be disqualified). And the duty to
disclose under Bankruptcy Rule 2014 is ongoing, continues throughout the case, and “requires
‘spontaneous, timely, and complete disclosure.’” In re The Harris Agency, 462 B.R. 514, 524 (E.D.
Pa. 2011) (citation omitted).


       C.      Vague Disclosures That Do Not Identify Connections Do Not Comply with the
               Bankruptcy Rules and Bankruptcy Code


       15.     Rule 2014 requires that disclosures be sufficiently explicit for a court and other
parties to determine whether a professional is disinterested or holds or represents an adverse
interest. In re Lewis Road, LLC, 2011 WL 6140747, *8 (Bankr. E.D. Va. 2011). An indeterminate
statement of “connections with a creditor” does not satisfy Rule 2014. Id. at *12. Disclosing the
existence of a connection without disclosing the identity of the connection is insufficient. See In
re Saturley, 131 B.R. 509, 517 (Bankr. D. Me. 1991) (holding that “[c]oy or incomplete disclosures
which leave the court to ferret out pertinent information from other sources are not sufficient.”).
Rather, “complete and candid disclosure . . . is indispensable to the court’s discharge of its duty to
assure the [professional’s] eligibility for employment under section 327(a) . . . .” In re eToys, Inc.,
331 B.R. 176, 189 (Bankr. D. Del. 2005).
       16.     In Lewis Road, LLC, the Court found that the statement that a firm had “connections
with a creditor” did not comply with Rule 2014. The debtor filed an application to employ counsel



                                                                                              PAGE 7
 Case 20-42492        Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51               Desc Main
                                   Document      Page 8 of 23



(without a verified statement) that disclosed that “[p]roposed counsel has connections with the
debtor (including prepetition advice concerning the debtor’s financial situation and the preparation

and filing of its chapter 11 petition) and connections with a creditor.” 2011 WL 6140747, *2
(emphasis in original). The professional firm “did not disclose with whom it held connections nor
did it describe what those connections were in its Application.” Id. at *9. The purported
“disclosure” that was made was woefully inadequate and not in compliance with the requirement
that the disclosure be “explicit enough for the court and other parties to gauge whether the person
to be employed is not disinterested or holds an adverse interest.” [citation omitted]. This lack of
proper disclosure alone warrants the firm’s disqualification from the case. Id. The firm’s failure to
provide “any information concerning the identity, nature, or scope of its ‘connections with a
creditor’” compelled the Court’s conclusion that the purported disclosure did “not contain the
detail sufficient to comply with Rule 2014.” Id. at *2, *12. Based on a finding of an actual conflict
of interest as well as the failure to disclose the actual conflict and all connections, the Court ordered
complete disgorgement of all amounts paid to counsel.
        17.     Other courts presented with similarly vague or boilerplate disclosures have rightly
disapproved them too. See Matco Elect. Group, 383 B.R. 848; In re Filene’s Basement, Inc., 310
B.R. 845 (Bankr. D. Mass. 1999); Leslie Fay Cos., 175 B.R. at 537; see also In re Digerati Tech.,
Inc., 524 B.R. 666, 688 (Bankr. S.D. Tex. 2015) (denying final fee application for, among other
things, failure to comply with the requirements of Bankruptcy Rule 2014 when the investment
banker had failed to disclose connection with debtor’s law firm).
        18.     Leslie Fay is instructive. In Leslie Fay, the court found that boilerplate language
that the firm at issue may have in the past represented, currently represents, and may in the future
represent entities which are claimants of the debtors was insufficient to alert the court to the firm’s
representation of a large creditor. The court further stated that while “[t]he boilerplate is reasonable
to cover inadvertent failures to disclose insignificant connections; it is not an adequate substitute
for disclosure of representation of known and significant creditors.” Id.




                                                                                               PAGE 8
 Case 20-42492         Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51               Desc Main
                                    Document      Page 9 of 23



        19.     In   Filene’s    Basement,     the   debtors    filed   an   application    to   employ
PricewaterhouseCoopers LLP (“PWC”) as financial advisor and consultant. Another of PWC’s

clients, T.A.C. Group, Inc. (“TAC”), filed a motion to reconsider PWC’s appointment as advisors,
alleging that PWC was not disinterested because it had served as TAC’s advisor in a prepetition
state court action brought by TAC against the debtors. PWC’s disclosure declaration stated, among
other things: In the spring of 1999, a PricewaterhouseCoopers LLP partner was retained by the
plaintiff’s law firm to potentially provide expert witness testimony in a litigation matter that
involved the Debtors [as] defendants. When PricewaterhouseCoopers LLP was subsequently
retained by the Debtor to provide financial advisory and consulting services, both parties to that
litigation were notified . . . That litigation is now stayed as a result of the Debtors filing for Chapter
11 protection. Id. at 847.
        19.     Missing from PWC’s Rule 2014 disclosures was the identity of the plaintiff, the
nature of the litigation, or any other fact that could have alerted the court to any potential problem.
The Court ultimately disqualified PWC and held that “[PWC’s] failure to include TAC in its list
of clients and the inconspicuous and anonymous disclosure regarding that litigation fails to satisfy
the requirements of the rule.” Id. at 850. Similarly, in Matco Elect. Group, the affidavit in support
of the retention of the Unsecured Creditors Committee’s counsel disclosed that “[m]ember(s)
and/or employees of [the firm] may from time to time maintain de minimis stock holdings in
creditors(s) of the Debtors, which stock is publicly traded on national markets and an attorney is
related to and [sic] officer and shareholder of one of the general unsecured creditors of the
Debtors.” Matco, 383 B.R. at 850.
        20.     But it was later discovered that the attorney referred to in the affidavit was a partner
who, at the time of the execution of the affidavit, was the son-in-law of the Chief Executive Officer
and President of a significant creditor, who petitioned for the debtors’ involuntary bankruptcy and
became an active member of the creditors’ committee. Upon a motion for the review and
disallowance of professionals’ fees, the court was ultimately faced with the question of whether
the disclosure was “a sufficient compliance with the requirements of Fed. R. Bankr. P. 2014 in


                                                                                                 PAGE 9
 Case 20-42492        Doc 173     Filed 03/11/21 Entered 03/11/21 23:41:51             Desc Main
                                  Document      Page 10 of 23



light of facts which were known only to the firm at the time the disclosure was made.” Id. at 853.
The firm’s argument in its defense was that somehow the adequacy of the disclosure required by

Bankruptcy Rule 2014 should be judged by the failure of any party in interest to request additional
information from the firm beyond the statement in its declaration. Id. at 853. The court, however,
dismissed the argument and condemned the gamesmanship:


                Fed. R. Bankr. P. 2014 is not intended to condone a game of cat and mouse where
                the professional seeking appointment provides only enough disclosure to whet the
                appetite of the UST, the court or other parties in interest, and the burden shifts to
                those entities to make inquiry in an effort to expand the disclosure.
Id. at 853-54; see also Filene’s Basement, Inc., 239 B.R. at 856 (indicating that “‘coy or incomplete
disclosures which leave the court to ferret out pertinent information from other sources are not

sufficient.’”) (quotations omitted). The Matco Elect. Group court ultimately concluded that the
disclosures appeared to have been purposefully vague and denied some of the requested fees. Id.
at 856.


          D.    The Estate Professionals May Not Circumvent Bankruptcy Rule 2014 on the
                Grounds of Client Confidentiality


          21.   Confidentiality cannot supersede the ethics and disclosure requirements of the
Bankruptcy Code and Rules. See In re Project Orange, 431 B.R. 363 (Bankr. S.D.N.Y. 2010)
(conflict waivers obtained from a creditor by a law firm do not, by contractually permitting the
firm to represent the debtor on some matters adverse to creditors, trump the statutory requirements
governing the estate’s employment of professionals); see also Granite Partners, 219 B.R. at 34
(Bankr. S.D.N.Y. 1998) (observing that while clients may, in some instances, waive conflicts, “the
mandatory provisions of section 327(a) do not allow for waiver.”). Moreover, client confidentiality
is a common concern with other professionals, including law firms which are also bound by the
duties of professional responsibility and confidentiality, yet other professional firms routinely
satisfy their disclosure requirements. The requirements of Bankruptcy Rule 2014 “transcend those



                                                                                           PAGE 10
 Case 20-42492        Doc 173     Filed 03/11/21 Entered 03/11/21 23:41:51             Desc Main
                                  Document      Page 11 of 23



of § 327, as they mandate disclosure of all connections with the named parties, rather than being
limited to those which deal with disinterestedness.” Filene’s Basement, 239 B.R. at 849. Once

disclosures are properly made, the Court and the parties can objectively satisfy themselves whether
there are no conflicts or disabling connections. In re Global Marine, Inc., 108 B.R. 998, 1005–06
(Bankr. S.D. Tex. 1987); see also MILTON C. REGAN, JR., EAT WHAT YOU KILL: THE
FALL OF A WALL STREET LAWYER (2004) (chronicling the disclosure failures of John
Gellene and Milbank, Tweed, Hadley & McCloy in the bankruptcy proceeding of Bucyrus-Erie
Corporation, and the subsequent consequences for such a failure).
       22.     Simply, the Estate Professionals should be compelled to submit more complete and
accurate Rule 2014 statements, and a further hearing should be set once the appropriate disclosures
are made.
                                            V. PRAYER
       23.     For the forgoing reasons, the Tort Claimants respectfully request that the Court
reopen the proceedings, compel the Estate Professionals to submit amended 2014 statements
disclosing all connections, and setting a further hearing and briefing schedule to determine the next
steps, if any. If the Estate Professionals amend their responses voluntarily as was represented in
connection with Foley, the amended disclosures will be assessed.

DATED: March 11, 2021                         Respectfully submitted by:

                                              /s/ Blake J. Lindemann
                                              Blake J. Lindemann
                                              California Bar No. 255747
                                              E-mail: blake@lawbl.com
                                              LINDEMANN LAW FIRM, APC
                                              (pro hac vice)
                                              433 N. Camden Drive, 4th Floor
                                              Beverly Hills, CA 90210
                                              Telephone No: 310-279-5269
                                              Facsimile No: 310-300-0267

                                              COUNSEL FOR CREDITOR MELODY YIRU
                                              AND THOSE SIMILARLY SITUATED



                                                                                           PAGE 11
 Case 20-42492       Doc 173     Filed 03/11/21 Entered 03/11/21 23:41:51            Desc Main
                                 Document      Page 12 of 23



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have spoken with counsel for the Debtors regarding this Motion.
The Debtors represented the issue was at the “Committee level” and was opposed. Claimant’s
counsel requested a date certain that the amended verifications would be filed, but the Estate
Professionals would not commit to a date certain to amend their 2014 verifications.


                                CERTIFICATE OF SERVICE

        On March 11, 2021, I electronically submitted the foregoing document with the clerk of
the court of the U.S. Bankruptcy Court, Eastern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.



                                             /s/ Blake J. Lindemann
                                             Blake J. Lindemann




                                                                                         PAGE 12
    Case 20-42492     Doc 173      Filed 03/11/21 Entered 03/11/21 23:41:51           Desc Main
                                   Document      Page 13 of 23



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



In re:                                          §    Chapter 11
                                                §
SPHERATURE INVESTMENTS,                         §    Case No.: 20-42492
LLC, et al.                                     §
                                                §    Joint Administration Requested
                       Debtors.1                §



    ORDER GRANTING, IN PART, MOTION TO REOPEN PROCEEDINGS, OR IN THE
     ALTERNATIVE TO COMPEL COMPLIANCE WITH FED. R. BANKR. PROC. 2014

         The Motion to Reconsider or Reopen proceedings, or in the alternative to Compel
compliance with Fed. R. Bankr. Proc. 2014, is GRANTED in part.
         Foley and Larx are Ordered to provide more detailed explanation of their connections the
Debtors, Insiders, and the Direct Selling Association by no later than March 25, 2021. A hearing
on the Applications to be employed will be scheduled on ____________, 2021. Supplemental
Oppositions, if any, based on the disclosures, shall be submitted by April 9, 2021.




                                             __________________________________________________
                                             HONORABLE BRENDA T. RHOADES,
                                             UNITED STATES BANKRUPTCY JUDGE



1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) have listed their identification and EIN numbers as: Spherature Investments LLC
(“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV
Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255;
WorldVentures Services, LLC (“WV Services”) EIN #2220. The Debtors list their corporate
headquarters in some pleadings, but not others, as 5100 Tennyson Parkway, Plano, TX 75024.


                                                                                        PAGE 1
 Case 20-42492     Doc 173   Filed 03/11/21 Entered 03/11/21 23:41:51   Desc Main
                             Document      Page 14 of 23



Submitted and Prepared by:

/s/ Blake J. Lindemann
Blake J. Lindemann
California Bar No. 255747
E-mail: blake@lawbl.com
LINDEMANN LAW FIRM, APC
(pro hac vice forthcoming)
433 N. Camden Drive, 4th Floor
Beverly Hills, CA 90210
Telephone No: 310-279-5269
Facsimile No: 310-300-0267

COUNSEL FOR CREDITOR MELODY YIRU
AND THOSE SIMILARLY SITUATED




                                                                           PAGE 2
Case 20-42492   Doc 173   Filed 03/11/21 Entered 03/11/21 23:41:51   Desc Main
                          Document      Page 15 of 23




                          Exhibit 1
            Case 20-42492        Doc 173
                                     148       Filed 03/11/21
                                                     02/25/21 Entered 03/11/21
                                               Document
                                                Document Page Page16
                                                                        02/25/21 23:41:51
                                                                   1 of 4
                                                                        23
                                                                                 09:57:43
                                                                                                        EODDesc Main

                                                                                                        02/25/2021


                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                                               §   Chapter 11
                                                                  §
             SPHERATURE INVESTMENTS LLC,                          §   Case No.: 20-42492
             et. al.                                              §
                                                                  §
                              Debtors.1                           §   Jointly Administered

        ORDER AUTHORIZING DEBTORS TO (I) EMPLOY AND RETAIN LARX ADVISORS
          INC. TO PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL
        PERSONNEL AND (II) DESIGNATE ERIK TOTH AS THE CHIEF RESTRUCTURING
                          OFFICER AS OF THE PETITION DATE


                   This matter having come before this Court on the Application for Order Authorizing

        Debtors to (I) Employ and Retain Larx Advisors Inc. to Provide a Chief Restructuring Officer and

        Additional Personnel and (II) Designate Erik Toth as the Chief Restructuring Officer as of the

        Petition Date (the “Application”),2 filed by Spherature Investments LLC (“Spherature”),

        together with its affiliates identified herein (collectively, the “Debtors”) the Debtors and debtors-

        in-possession in the above captioned chapter 11 cases (the “Cases”).

                   The Court having jurisdiction to consider the Application and the relief requested therein,

        pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Application and the requested


        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
        LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
        WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
        EIN#2220. The Debtors’ corporate headquarters and service address in this district is 5100 Tennyson Parkway, Plano,
        TX 75024.
        2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
        Application.

        ORDER AUTHORIZING DEBTORS TO (I) EMPLOY AND RETAIN LARX ADVISORS INC. TO
        PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL AND (II)
        DESIGNATE ERIK TOTH AS THE CHIEF RESTRUCTURING OFFICER AS OF THE PETITION
        DATE
                                                                           PAGE 1
4818-0142-7926.7
          Case 20-42492       Doc 173
                                  148     Filed 03/11/21
                                                02/25/21 Entered 03/11/21
                                                                   02/25/21 23:41:51
                                                                            09:57:43          Desc Main
                                          Document
                                           Document Page Page17
                                                              2 of 4
                                                                   23



        relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper

        before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

        Application having been provided, and it appearing that no other or further notice need be

        provided; and the Court having reviewed the Application; and all objections, if any, to the

        Application have been withdrawn, resolved, or overruled; and the Court having determined that

        the legal and factual bases set forth in the Application establish just cause for the relief granted

        herein; and upon all of the proceedings had before the Court and after due deliberation and

        sufficient cause appearing therefor, it is HEREBY ORDERED that:

                   1.   The Application is APPROVED, as provided herein.

                   2.   Pursuant to Bankruptcy Code sections 105(a), 327(a) and 363(b), the Debtors are

        hereby authorized, nunc pro tunc to the Petition Date, to employ and retain Larx Advisors Inc. to

        provide a Chief Restructuring Officer (“CRO”) and additional personnel, and to designate Erik

        Toth as their CRO, pursuant to the terms of the Engagement Letter.

                   3.   Larx shall be compensated for such services, and shall be reimbursed for any related

        expenses, pursuant to the terms set forth in the Engagement Letter, as modified by this Order, and

        shall file applications and be compensated in accordance with sections 330 and 331 of the

        Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other procedures as may be

        fixed by order of this Court.

                   4.   The terms of the Engagement Letter, including without limitation, the

        compensation provisions and the indemnification provisions, are reasonable terms and conditions

        of employment and are hereby approved; provided, however, that Larx and Mr. Toth shall be




        ORDER AUTHORIZING DEBTORS TO (I) EMPLOY AND RETAIN LARX ADVISORS INC. TO
        PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL AND (II)
        DESIGNATE ERIK TOTH AS THE CHIEF RESTRUCTURING OFFICER AS OF THE PETITION
        DATE
                                                                           PAGE 2
4818-0142-7926.7
          Case 20-42492       Doc 173
                                  148     Filed 03/11/21
                                                02/25/21 Entered 03/11/21
                                                                   02/25/21 23:41:51
                                                                            09:57:43         Desc Main
                                          Document
                                           Document Page Page18
                                                              3 of 4
                                                                   23



        required to seek approval from the Court prior to submitting any indemnification claims under the

        indemnification provision of the Engagement Letter.

                   5.   The Debtors and Larx are authorized to take all actions necessary to effectuate the

        relief granted in this Order in accordance with the Application.

                   6.   In the event of any inconsistency between this Order, Engagement Letter, and the

        Application, this Order shall govern.

                   7.   Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

        shall be immediately effective and enforceable upon its entry.

                   8.   Notwithstanding any term in the Engagement Letter to the contrary, the Court

        retains exclusive jurisdiction with respect to all matters arising from or related to the

        implementation, interpretation, and enforcement of this Order.


                                                               Signed on 2/25/2021

                                                                                               SR
                                                      __________________________________________________
                                                     HONORABLE BRENDA T. RHOADES,
                                                     HONORABLE BRENDA T. RHOADES,
                                                     UNITED STATES BANKRUPTCY JUDGE
                                                     UNITED STATES BANKRUPTCY JUDGE




        ORDER AUTHORIZING DEBTORS TO (I) EMPLOY AND RETAIN LARX ADVISORS INC. TO
        PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL AND (II)
        DESIGNATE ERIK TOTH AS THE CHIEF RESTRUCTURING OFFICER AS OF THE PETITION
        DATE
                                                                           PAGE 3
4818-0142-7926.7
          Case 20-42492    Doc 173
                               148   Filed 03/11/21
                                           02/25/21 Entered 03/11/21
                                                              02/25/21 23:41:51
                                                                       09:57:43   Desc Main
                                     Document
                                      Document Page Page19
                                                         4 of 4
                                                              23



        Submitted and Prepared by:

        /s/ Marcus A. Helt
        Marcus A. Helt (TX 24052187)
        Thomas C. Scannell (TX 24070559)
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, TX 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        mhelt@foley.com
        tscannell@foley.com

        PROPOSED COUNSEL FOR THE DEBTORS
        AND DEBTORS-IN-POSSESSION




        ORDER AUTHORIZING DEBTORS TO (I) EMPLOY AND RETAIN LARX ADVISORS INC. TO
        PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL AND (II)
        DESIGNATE ERIK TOTH AS THE CHIEF RESTRUCTURING OFFICER AS OF THE PETITION
        DATE
                                                                           PAGE 4
4818-0142-7926.7
Case 20-42492   Doc 173   Filed 03/11/21 Entered 03/11/21 23:41:51   Desc Main
                          Document      Page 20 of 23




                          Exhibit 2
            Case 20-42492       Doc 173
                                    150       Filed 03/11/21
                                                    02/25/21 Entered 03/11/21
                                              Document
                                               Document Page Page21
                                                                       02/25/21 23:41:51
                                                                  1 of 3
                                                                       23
                                                                                10:10:48
                                                                                                      EODDesc Main

                                                                                                      02/25/2021


                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                                              §   Chapter 11
                                                                 §
             SPHERATURE INVESTMENTS LLC,                         §   Case No.: 20-42492
             et al.,                                             §
                                                                 §
                             Debtors.1                           §   Jointly Administered

                ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF FOLEY
              & LARDNER LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
                     POSSESSION EFFECTIVE AS OF THE PETITION DATE

                   ON THIS DATE this Court considered the Application of above-captioned debtors and

        debtors-in-possession, for an order approving the employment of Foley & Lardner LLP as primary

        bankruptcy counsel for the Estates in the above-referenced cases. The Application has been

        properly served as required by LBR 2014, and no objection to the Application has been timely

        filed by any party. Upon review of the Application and the Helt Declaration, the Court finds that:

        (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core

        proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) proper and adequate notice of the Application

        has been given, that no objections have been filed, and that no other or further notice is necessary;

        (iv) that the Debtor has shown good, sufficient, and sound business purpose and justification for

        the relief requested in the Application; (v) granting the Application is in the best interests of the

        Debtors, the Estates, and the creditors thereof; (vi) the proposed professional is “disinterested” as


        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
        LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
        WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
        EIN#2220.

        ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF FOLEY & LARDNER LLP AS
        ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE AS OF THE
        PETITION DATE
                                                                          PAGE 1
4829-9450-3126.7
          Case 20-42492       Doc 173
                                  150     Filed 03/11/21
                                                02/25/21 Entered 03/11/21
                                                                   02/25/21 23:41:51
                                                                            10:10:48         Desc Main
                                          Document
                                           Document Page Page22
                                                              2 of 3
                                                                   23



        that term is defined in 11 U.S.C. §101(14) and that Foley & Lardner LLP represents or holds no

        interest adverse to the Estates; and (vii) on the record herein and after due deliberation thereon,

        good and sufficient cause exists for granting the relief requested therein; accordingly, IT IS

        HEREBY ORDERED, ADJUDGED, AND DECREED THAT

                   1.   The Application is GRANTED.

                   2.   In accordance with sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy

        Rules 2014(a) and 2016(a), and Local Rules 2016-1, the Debtors are hereby authorized and

        empowered to employ Foley & Lardner LLP as its bankruptcy counsel for the Estates in the above-

        referenced cases.

                   3.   The Debtors are authorized and empowered to take all actions necessary to

        effectuate the relief granted by this Order.

                   4.   The terms and conditions of this Order shall be immediately effective and

        enforceable upon its entry.

                   5.   This Court shall retain exclusive jurisdiction to hear and determine all matters

        arising from or related to the implementation, interpretation and/or enforcement of this Order.


                                                               Signed on 2/25/2021

                                                                                                SR
                                                       __________________________________________________
                                                       HONORABLE
                                                       HONORABLEBRENDA
                                                                  BRENDAT.
                                                                        T.RHOADES,
                                                                           RHOADES,
                                                       UNITED
                                                       UNITEDSTATES
                                                              STATESBANKRUPTCY
                                                                    BANKRUPTCYJUDGE
                                                                               JUDGE




        ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF FOLEY & LARDNER LLP AS
        ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE AS OF THE
        PETITION DATE
                                                                          PAGE 2
4829-9450-3126.7
          Case 20-42492    Doc 173
                               150   Filed 03/11/21
                                           02/25/21 Entered 03/11/21
                                                              02/25/21 23:41:51
                                                                       10:10:48   Desc Main
                                     Document
                                      Document Page Page23
                                                         3 of 3
                                                              23



        Submitted and Prepared by:

        /s/ Marcus A. Helt
        Marcus A. Helt (TX 24052187)
        Thomas C. Scannell (TX 24070559)
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, TX 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        mhelt@foley.com
        tscannell@foley.com

        PROPOSED COUNSEL FOR THE DEBTORS
        AND DEBTORS-IN-POSSESSION




        ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF FOLEY & LARDNER LLP AS
        ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE AS OF THE
        PETITION DATE
                                                                          PAGE 3
4829-9450-3126.7
